Filed 6/17/14 P. v. Meyers CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C073608

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F03776)

         v.

JESSE MANULE MYERS,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
                                                 BACKGROUND
         On May 29, 2012, officers saw victim Alexis M. engage in a hand-to-hand drug
sale from a parked car. The officers’ subsequent investigation of the drug sales revealed
that Alexis M. had recently received a beating from her boyfriend, defendant Jesse
Manule Myers. The victim had dark bruising around both of her eyes as well as bruising
on her arm and chest. When questioned about the bruising, she initially claimed she fell
off a wood pile. She subsequently admitted that defendant, her boyfriend with whom she

                                                             1
lived, had beaten her severely several days before. The officers transported her to the
hospital, where an MRI revealed “left globe bleeding and an underlying skull base
fracture.”
       A jury found defendant guilty of inflicting corporal injury to a cohabitant, a
felony. (Pen. Code, § 273.5.) Defendant had a lengthy criminal record that included two
previous convictions related to domestic violence, one of which resulted in a plea to
misdemeanor assault in 2001 and another resulting in a felony conviction for corporal
injury to a cohabitant in 2003. He had a drug-related felony conviction in 2005 and a
number of other misdemeanor convictions. He denied committing the offense of
conviction when interviewed after trial by the probation officer. Noting that defendant
was ineligible for probation absent unusual circumstances, that officer recommended the
midterm of three years in prison.
       Despite defendant’s presumptive ineligibility for probation, the trial court
suspended imposition of sentence and granted probation for a term of five years subject
to certain terms and conditions including one year in county jail. In determining that
defendant’s case was unusual, the trial court observed that “defendant has not engaged in
any other acts of violence similar to this for quite a while” and that “[h]e has no record of
engaging in this kind of behavior in recent times.” The court further observed that
defendant’s two prior felony convictions (from 2003 and 2005) were “from a long time
ago.” Without explanation, the People agreed “that a year in jail is a fair sentence.”
Defendant appeals.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and

                                              2
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                        DUARTE                , J.



We concur:



      BLEASE                , Acting P. J.



      ROBIE                 , J.




                                             3